Opinion issued June 9,
2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00911-CV
———————————
BRIDGETTE
HUNTER, Appellant
V.
DEPARTMENT
OF FAMILY AND protective Services, Appellee

 

 
On Appeal from the 309th District Court
Harris County, Texas

Trial Court Case No. 1998–23370
 

 
 
MEMORANDUM OPINION
          In
this suit affecting the parent child relationship, appellant, Bridgette Hunter,
has filed a notice of appeal regarding the “Temporary Order Following Adversary
Hearing” signed by the trial court on September 16, 2010.  The order, inter alia, appoints the
Department of Family and Protective Services (“the Department”) as the
temporary managing conservator of appellant’s minor child, J.H.  
A special clerk’s record in this
appeal was filed on April 25, 2011.  According
to the record, no final judgment has been rendered in the termination suit.  The Department has filed a motion to dismiss
the appeal, asserting that this Court has no jurisdiction over an appeal from
the temporary order.
Generally, appeals may be taken
only from final judgments.  Lehmann v. Har-Con Corp., 39 S.W.3d 191,
195 (Tex. 2001).  Interlocutory orders
may be appealed only if permitted by statute.  Bally
Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  No statute grants an interlocutory appeal of the
temporary order at issue here.  To the
contrary, the Texas Family Code specifically precludes the interlocutory appeal
of temporary orders in suits affecting the parent-child relationship.  See Tex. Fam. Code Ann. § 105.001(e)
(Vernon 2006); see also In the Interest
of N.J.G., 980 S.W.2d 764, 767 (Tex. App.—San Antonio 1998, no pet.).  We
hold that we lack subject-matter jurisdiction over this appeal.  See
In the Interest of R.S, No.
14-08-00598-CV, 2008 WL 4308767, at *1 (Tex. App.—Houston [14th Dist.] Aug. 28,
2008, pet. denied) (mem. op.) (dismissing appeal of temporary order for child
protection).  
Accordingly, we grant the
Department’s motion and dismiss the appeal for want of jurisdiction.
PER CURIAM
Panel consists of Justices Jennings,
Keyes, and Higley.